IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,618-01


                         EX PARTE DEREK LEE DRIVER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 17-1139-CR-A-A IN THE 2ND 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to fifteen years’ imprisonment.

        Applicant’s claims concerning the order assessing costs are dismissed. In re Daniel, 396
S.W.3d 545, 548 (Tex. Crim. App. 2013); Ex parte Knight, 401 S.W.3d 60, 67 (Tex. Crim. App.

2013). Based on this Court’s independent review of the record, we find that Applicant's remaining

claims are without merit. Therefore, we deny relief.
                       2

Filed: July 25, 2018
Do not publish